Citation Nr: 1411333	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for entitlement to service connection for hearing loss.

A hearing was held on November 3, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.
 
The issue of entitlement to service connection for a dental condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's hearing loss, considered disabling under VA standards, is causally or etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefit sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker v. Shinseki, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

III.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

IV.  Analysis

The Veteran's VA claims file contains a November 2011 private audiological report documenting objective findings showing hearing acuity which meets the definition for disabled hearing for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The Veteran thus meets the requirement for service connection that he have a current disability.

The Veteran contends that his bilateral hearing loss is a result of his in-service noise exposure, including his involvement in 50-70 missions as a machine gunner with the 101st Airborne infantry division.  The Veteran has consistently asserted that he was not issued, and did not use, hearing protection during service.

The Veteran received the combat infantry badge (CIB) for his combat service in the Vietnam War.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  The Veteran's DD Form 214 lists the Veteran's military occupational specialty (MOS) as Light Weapons Infantryman.  The Duty MOS Noise Exposure Listing notes noise exposure as highly probable for this MOS.  As the Board finds the Veteran to be a combat veteran whose assertions of acoustic trauma from combat are consistent with the time, place, and circumstances of such service, the Veteran is thus presumed to have sustained acoustic trauma in service.  

At his July 2007 VA examination, the Veteran reported that he began noticing subjective hearing loss shortly after returning from military service.  He also reported that he has not had other recreational noise exposure, and that he always wore hearing protection when exposed to the noise of power tools occupationally.  The July 2007 VA examiner characterized the Veteran's present hearing loss as moderate sensorineural hearing loss.  Because sensorineural hearing loss is an organic disease of the nervous system, it is among those chronic diseases enumerated under 3.309(a), and a continuity of symptomatology may be used to establish the link between the Veteran's current hearing loss and his in-service acoustic trauma.  The Veteran is competent to report his subjectively experienced hearing difficulties, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran's report of subjective hearing loss since exiting service is supported by lay statements of record from the Veteran's brother and spouse.  In November 2010, the Veteran's brother submitted a letter stating that he noticed that the Veteran had some degree of hearing loss upon returning home from service, as demonstrated by having to have the volume turned up high on the television and radio.  In an October 2010 letter from the Veteran's spouse, she stated that he has exhibited traits of hearing loss for the entire time she had known him, since approximately 1973.

Other than in-service noise exposure, the Veteran has reported only having significant noise exposure through his occupation, and states that he always wore hearing protection for his job.  The Board notes that the Veteran's VA claims file contains audiogram records from this employment.  A baseline audiogram, conducted when the Veteran first started employment in February 1982, shows hearing acuity which meets the definition for disabled hearing for VA purposes, prior to exposure to any occupational noise.

The Board notes that the July 2007 VA examiner opined that the Veteran's hearing loss was less likely than not a result of military noise exposure, relying on service medical examinations at induction and separation demonstrating hearing within normal limits, and stating that "there is no evidence to support hearing loss was incurred or aggravated during the service."  The Board finds this opinion to carry little probative weight, as the aforementioned statement demonstrates that the examiner appears to have disregarded the Veteran's competent and credible report of subjectively experienced hearing loss since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions . . .").  Additionally, the examiner did not provide a well-supported rationale regarding his etiological opinion, also detracting from the report's probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).     

The Board finds the preponderance of the evidence to support the Veteran's claim.  While the Board's review of the Veteran's service treatment records fails to show in-service diagnosis or treatment for hearing loss, in-service noise exposure from combat is conceded.  The Veteran also currently has documented hearing acuity which meets the definition for disabled hearing for VA purposes.  Finally, as the Veteran is competent to report symptoms of subjective hearing loss and has credibly reported a continuity of symptomatology, his hearing loss is presumed to have arisen in service.  The Board thus finds the preponderance of the evidence demonstrates that the Veteran's claim for entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


